                                    1    Allison C. Eckstrom, California Bar No. 217255
                                         allison.eckstrom@bclplaw.com
                                    2    Christopher J. Archibald, California Bar No. 253075
                                         christopher.archibald@bclplaw.com
                                    3    Michael E. Olsen, California Bar No. 307358
                                         michael.olsen@bclplaw.com
                                    4    BRYAN CAVE LEIGHTON PAISNER LLP
                                         3161 Michelson Drive, Suite 1500
                                    5    Irvine, California 92612-4414
                                         Telephone:      (949) 223-7000
                                    6    Facsimile:      (949) 223-7100

                                    7    Attorneys for Defendant
                                         WALGREEN CO.
                                    8

                                    9                               UNITED STATES DISTRICT COURT

                                   10                              EASTERN DISTRICT OF CALIFORNIA
BRYAN CAVE LEIGHTON PAISNER LLP
3161 MICHELSON DRIVE, SUITE 1500




                                   11
     IRVINE, CA 92612-4414




                                   12    GLORIA CAVES and TAMIM KABIR, On               No. 2:18-cv-02910-MCE-DB
                                         Behalf of Themselves and All Others
                                   13    Similarly Situated,                            STIPULATED PROTECTIVE ORDER

                                   14                              Plaintiffs,

                                   15                      v.

                                   16    WALGREEN CO.,

                                   17                              Defendant.

                                   18
                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26
                                   27

                                   28

                                        12549865.1
                                                                         STIPULATED PROTECTIVE ORDER
                                    1            1.     PURPOSES AND LIMITATIONS
                                    2            Disclosure and discovery activity in this action are likely to involve production of
                                    3   confidential, proprietary, or private information for which special protection from public disclosure
                                    4   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
                                    5   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective
                                    6   Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures
                                    7   or responses to discovery and that the protection it affords from public disclosure and use extends
                                    8   only to the limited information or items that are entitled to confidential treatment under the
                                    9   applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that
                                   10   this Stipulated Protective Order does not entitle them to file confidential information under seal;
BRYAN CAVE LEIGHTON PAISNER LLP
3161 MICHELSON DRIVE, SUITE 1500




                                   11   Civil Local Rule 141 sets forth the procedures that must be followed and the standards that will be
     IRVINE, CA 92612-4414




                                   12   applied when a party seeks permission from the court to file material under seal.
                                   13            2.     DEFINITIONS
                                   14            2.1    Challenging Party:     a Party or Non-Party that challenges the designation of
                                   15   information or items under this Order.
                                   16            2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it is
                                   17   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
                                   18   Civil Procedure 26(c).
                                   19            2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well
                                   20   as their support staff).
                                   21            2.4    Designating Party: a Party or Non-Party that designates information or items that it
                                   22   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                                   23            2.5    Disclosure or Discovery Material: all items or information, regardless of the medium
                                   24   or manner in which it is generated, stored, or maintained (including, among other things, testimony,
                                   25   transcripts, and tangible things), that are produced or generated in disclosures or responses to
                                   26   discovery in this matter.
                                   27            2.6    Expert: a person with specialized knowledge or experience in a matter pertinent to
                                   28   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

                                        12549865.1                                        1
                                                                          STIPULATED PROTECTIVE ORDER
                                    1   consultant in this action.
                                    2            2.7    House Counsel: attorneys who are employees of a party to this action. House
                                    3   Counsel does not include Outside Counsel of Record or any other outside counsel.
                                    4            2.8    Non-Party: any natural person, partnership, corporation, association, or other legal
                                    5   entity not named as a Party to this action.
                                    6            2.9    Outside Counsel of Record: attorneys who are not employees of a party to this action
                                    7   but are retained to represent or advise a party to this action and have appeared in this action on
                                    8   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
                                    9            2.10   Party: any party to this action, including all of its officers, directors, employees,
                                   10   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
BRYAN CAVE LEIGHTON PAISNER LLP
3161 MICHELSON DRIVE, SUITE 1500




                                   11            2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery
     IRVINE, CA 92612-4414




                                   12   Material in this action.
                                   13            2.12   Professional Vendors: persons or entities that provide litigation support services
                                   14   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
                                   15   storing, or retrieving data in any form or medium) and their employees and subcontractors.
                                   16            2.13   Protected Material: any Disclosure or Discovery Material that is designated as
                                   17   “CONFIDENTIAL.”
                                   18            2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a
                                   19   Producing Party.
                                   20            3.     SCOPE
                                   21            The protections conferred by this Stipulation and Order cover not only Protected Material
                                   22   (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all
                                   23   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
                                   24   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
                                   25   However, the protections conferred by this Stipulation and Order do not cover the following
                                   26   information: (a) any information that is in the public domain at the time of disclosure to a Receiving
                                   27   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
                                   28   publication not involving a violation of this Order, including becoming part of the public record

                                        12549865.1                                       2
                                                                          STIPULATED PROTECTIVE ORDER
                                    1   through trial or otherwise; and (b) any information known to the Receiving Party prior to the
                                    2   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the
                                    3   information lawfully and under no obligation of confidentiality to the Designating Party. Any use
                                    4   of Protected Material at trial shall be governed by a separate agreement or order.
                                    5            4.     DURATION
                                    6            Even after final disposition of this litigation, the confidentiality obligations imposed by this
                                    7   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
                                    8   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
                                    9   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion
                                   10   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the
BRYAN CAVE LEIGHTON PAISNER LLP
3161 MICHELSON DRIVE, SUITE 1500




                                   11   time limits for filing any motions or applications for extension of time pursuant to applicable law.
     IRVINE, CA 92612-4414




                                   12            5.     DESIGNATING PROTECTED MATERIAL
                                   13            5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or
                                   14   Non-Party that designates information or items for protection under this Order must take care to
                                   15   limit any such designation to specific material that qualifies under the appropriate standards. The
                                   16   Designating Party must designate for protection only those parts of material, documents, items, or
                                   17   oral or written communications that qualify – so that other portions of the material, documents,
                                   18   items, or communications for which protection is not warranted are not swept unjustifiably within
                                   19   the ambit of this Order.
                                   20            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
                                   21   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
                                   22   encumber or retard the case development process or to impose unnecessary expenses and burdens
                                   23   on other parties) expose the Designating Party to sanctions.
                                   24            If it comes to a Designating Party’s attention that information or items that it designated for
                                   25   protection do not qualify for protection, that Designating Party must promptly notify all other Parties
                                   26   that it is withdrawing the mistaken designation.
                                   27            5.2    Manner and Timing of Designations. Except as otherwise provided in this Order
                                   28   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

                                        12549865.1                                         3
                                                                           STIPULATED PROTECTIVE ORDER
                                    1   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
                                    2   designated before the material is disclosed or produced.
                                    3            Designation in conformity with this Order requires:
                                    4            (a) for information in documentary form (e.g., paper or electronic documents, but excluding
                                    5   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the
                                    6   legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or
                                    7   portions of the material on a page qualifies for protection, the Producing Party also must clearly
                                    8   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
                                    9            A Party or Non-Party that makes original documents or materials available for inspection
                                   10   need not designate them for protection until after the inspecting Party has indicated which material
BRYAN CAVE LEIGHTON PAISNER LLP
3161 MICHELSON DRIVE, SUITE 1500




                                   11   it would like copied and produced. During the inspection and before the designation, all of the
     IRVINE, CA 92612-4414




                                   12   material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
                                   13   Party has identified the documents it wants copied and produced, the Producing Party must
                                   14   determine which documents, or portions thereof, qualify for protection under this Order. Then,
                                   15   before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL”
                                   16   legend to each page that contains Protected Material. If only a portion or portions of the material on
                                   17   a page qualifies for protection, the Producing Party also must clearly identify the protected portion(s)
                                   18   (e.g., by making appropriate markings in the margins).
                                   19            (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
                                   20   Designating Party identify on the record, before the close of the deposition, hearing, or other
                                   21   proceeding, all protected testimony.
                                   22            (c) for information produced in some form other than documentary and for any other
                                   23   tangible items, that the Producing Party affix in a prominent place on the exterior of the container
                                   24   or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a
                                   25   portion or portions of the information or item warrant protection, the Producing Party, to the extent
                                   26   practicable, shall identify the protected portion(s).
                                   27            5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
                                   28   designate qualified information or items does not, standing alone, waive the Designating Party’s

                                        12549865.1                                        4
                                                                          STIPULATED PROTECTIVE ORDER
                                    1   right to secure protection under this Order for such material. Upon timely correction of a
                                    2   designation, the Receiving Party must make reasonable efforts to assure that the material is treated
                                    3   in accordance with the provisions of this Order.
                                    4            6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                    5            6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation of
                                    6   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
                                    7   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
                                    8   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
                                    9   challenge a confidentiality designation by electing not to mount a challenge promptly after the
                                   10   original designation is disclosed.
BRYAN CAVE LEIGHTON PAISNER LLP
3161 MICHELSON DRIVE, SUITE 1500




                                   11            6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution process
     IRVINE, CA 92612-4414




                                   12   by providing written notice of each designation it is challenging and describing the basis for each
                                   13   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
                                   14   recite that the challenge to confidentiality is being made in accordance with this specific paragraph
                                   15   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must
                                   16   begin the process by conferring directly (in voice to voice dialogue; other forms of communication
                                   17   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging
                                   18   Party must explain the basis for its belief that the confidentiality designation was not proper and
                                   19   must give the Designating Party an opportunity to review the designated material, to reconsider the
                                   20   circumstances, and, if no change in designation is offered, to explain the basis for the chosen
                                   21   designation. A Challenging Party may proceed to the next stage of the challenge process only if it
                                   22   has engaged in this meet and confer process first or establishes that the Designating Party is
                                   23   unwilling to participate in the meet and confer process in a timely manner.
                                   24            6.3   Judicial Intervention.     If the Parties cannot resolve a challenge without court
                                   25   intervention, the Designating Party shall file and serve a motion to retain confidentiality in
                                   26   compliance with Civil Local Rule 251. Each such motion must be accompanied by a competent
                                   27   declaration affirming that the movant has complied with the meet and confer requirements imposed
                                   28   by Civil Local Rule 251. In addition, the Challenging Party may file a motion challenging a

                                        12549865.1                                         5
                                                                             STIPULATED PROTECTIVE ORDER
                                    1   confidentiality designation at any time if there is good cause for doing so, including a challenge to
                                    2   the designation of a deposition transcript or any portions thereof. Any motion brought pursuant to
                                    3   this provision must be accompanied by a competent declaration affirming that the movant has
                                    4   complied with the meet and confer requirements imposed by Civil Local Rule 251.
                                    5            The burden of persuasion in any such challenge proceeding shall be on the Designating
                                    6   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
                                    7   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.
                                    8   Unless the Designating Party has waived the confidentiality designation by failing to file a motion
                                    9   to retain confidentiality as described above, all parties shall continue to afford the material in
                                   10   question the level of protection to which it is entitled under the Producing Party’s designation until
BRYAN CAVE LEIGHTON PAISNER LLP
3161 MICHELSON DRIVE, SUITE 1500




                                   11   the court rules on the challenge.
     IRVINE, CA 92612-4414




                                   12            7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                                   13            7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or
                                   14   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
                                   15   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
                                   16   the categories of persons and under the conditions described in this Order. When the litigation has
                                   17   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
                                   18   DISPOSITION).
                                   19            Protected Material must be stored and maintained by a Receiving Party at a location and in
                                   20   a secure manner that ensures that access is limited to the persons authorized under this Order.
                                   21            7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
                                   22   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
                                   23   information or item designated “CONFIDENTIAL” only to:
                                   24            (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of
                                   25   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for
                                   26   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is
                                   27   attached hereto as Exhibit A;
                                   28            (b) the officers, directors, and employees (including House Counsel) of the Receiving Party

                                        12549865.1                                       6
                                                                            STIPULATED PROTECTIVE ORDER
                                    1   to whom disclosure is reasonably necessary for this litigation and who have signed the
                                    2   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                    3            (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
                                    4   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement
                                    5   to Be Bound” (Exhibit A);
                                    6            (d) the court and its personnel;
                                    7            (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and
                                    8   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
                                    9   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                   10            (f) clients;
BRYAN CAVE LEIGHTON PAISNER LLP
3161 MICHELSON DRIVE, SUITE 1500




                                   11            (g) during their depositions, witnesses in the action to whom disclosure is reasonably
     IRVINE, CA 92612-4414




                                   12   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
                                   13   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
                                   14   deposition testimony or exhibits to depositions that reveal Protected Material must be separately
                                   15   bound by the court reporter and may not be disclosed to anyone except as permitted under this
                                   16   Stipulated Protective Order;
                                   17            (h) the author or recipient of a document containing the information or a custodian or other
                                   18   person who otherwise possessed or knew the information.
                                   19            8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                   20   OTHER LITIGATION
                                   21            If a Party is served with a subpoena or a court order issued in other litigation that compels
                                   22   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
                                   23   must:
                                   24            (a) promptly notify in writing the Designating Party. Such notification shall include a copy
                                   25   of the subpoena or court order;
                                   26            (b) promptly notify in writing the party who caused the subpoena or order to issue in the
                                   27   other litigation that some or all of the material covered by the subpoena or order is subject to this
                                   28   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

                                        12549865.1                                        7
                                                                           STIPULATED PROTECTIVE ORDER
                                    1            (c) cooperate with respect to all reasonable procedures sought to be pursued by the
                                    2   Designating Party whose Protected Material may be affected.
                                    3            If the Designating Party timely seeks a protective order, the Party served with the subpoena
                                    4   or court order shall not produce any information designated in this action as “CONFIDENTIAL”
                                    5   before a determination by the court from which the subpoena or order issued, unless the Party has
                                    6   obtained the Designating Party’s permission. The Designating Party shall bear the burden and
                                    7   expense of seeking protection in that court of its confidential material – and nothing in these
                                    8   provisions should be construed as authorizing or encouraging a Receiving Party in this action to
                                    9   disobey a lawful directive from another court.
                                   10            9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
BRYAN CAVE LEIGHTON PAISNER LLP
3161 MICHELSON DRIVE, SUITE 1500




                                   11   THIS LITIGATION
     IRVINE, CA 92612-4414




                                   12            (a) The terms of this Order are applicable to information produced by a Non-Party in this
                                   13   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
                                   14   connection with this litigation is protected by the remedies and relief provided by this Order.
                                   15   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional
                                   16   protections.
                                   17            (b) In the event that a Party is required, by a valid discovery request, to produce a Non-
                                   18   Party’s confidential information in its possession, and the Party is subject to an agreement with the
                                   19   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
                                   20                   (1) promptly notify in writing the Requesting Party and the Non-Party that some or
                                   21            all of the information requested is subject to a confidentiality agreement with a Non-Party;
                                   22                   (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order
                                   23            in this litigation, the relevant discovery request(s), and a reasonably specific description of
                                   24            the information requested; and
                                   25                   (3) make the information requested available for inspection by the Non-Party.
                                   26            (c) If the Non-Party fails to object or seek a protective order from this court within 14 days
                                   27   of receiving the notice and accompanying information, the Receiving Party may produce the Non-
                                   28   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks

                                        12549865.1                                         8
                                                                           STIPULATED PROTECTIVE ORDER
                                    1   a protective order, the Receiving Party shall not produce any information in its possession or control
                                    2   that is subject to the confidentiality agreement with the Non-Party before a determination by the
                                    3   court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of
                                    4   seeking protection in this court of its Protected Material.
                                    5            10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                    6            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
                                    7   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
                                    8   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
                                    9   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
                                   10   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

                                        Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to
BRYAN CAVE LEIGHTON PAISNER LLP
3161 MICHELSON DRIVE, SUITE 1500




                                   11
     IRVINE, CA 92612-4414




                                   12   Be Bound” that is attached hereto as Exhibit A.
                                   13            11.    INADVERTENT          PRODUCTION          OF    PRIVILEGED         OR     OTHERWISE
                                   14   PROTECTED         MATERIAL
                                   15            When a Producing Party gives notice to Receiving Parties that certain inadvertently
                                   16   produced material is subject to a claim of privilege or other protection, the obligations of the
                                   17   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
                                   18   is not intended to modify whatever procedure may be established in an e-discovery order that
                                   19   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d)
                                   20   and (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or
                                   21   information covered by the attorney-client privilege or work product protection, the parties may
                                   22   incorporate their agreement in the stipulated protective order submitted to the court.
                                   23            12.    MISCELLANEOUS
                                   24            12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to seek
                                   25   its modification by the court in the future.
                                   26            12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order
                                   27   no Party waives any right it otherwise would have to object to disclosing or producing any
                                   28   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

                                        12549865.1                                        9
                                                                          STIPULATED PROTECTIVE ORDER
                                    1   Party waives any right to object on any ground to use in evidence of any of the material covered by
                                    2   this Protective Order.
                                    3            12.3   Filing Protected Material. Without written permission from the Designating Party or
                                    4   a court order secured after appropriate notice to all interested persons, a Party may not file in the
                                    5   public record in this action any Protected Material. A Party that seeks to file under seal any Protected
                                    6   Material must comply with Civil Local Rule 141. Protected Material may only be filed under seal
                                    7   pursuant to a court order authorizing the sealing of the specific Protected Material at issue. If a
                                    8   Receiving Party's request to file Protected Material under seal pursuant to Civil Local Rule 141 is
                                    9   denied by the court, then the Receiving Party may file the information in the public record unless
                                   10   otherwise instructed by the court.
BRYAN CAVE LEIGHTON PAISNER LLP
3161 MICHELSON DRIVE, SUITE 1500




                                   11            13.    FINAL DISPOSITION
     IRVINE, CA 92612-4414




                                   12            Within 60 days after the final disposition of this action, as defined in paragraph 4, each
                                   13   Receiving Party must return all Protected Material to the Producing Party or destroy such material.
                                   14   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                   15   summaries, and any other format reproducing or capturing any of the Protected Material. Whether
                                   16   the Protected Material is returned or destroyed, the Receiving Party must submit a written
                                   17   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)
                                   18   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material
                                   19   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,
                                   20   abstracts, compilations, summaries or any other format reproducing or capturing any of the
                                   21   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy
                                   22   of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
                                   23   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant
                                   24   and expert work product, even if such materials contain Protected Material. Any such archival
                                   25   copies that contain or constitute Protected Material remain subject to this Protective Order as set
                                   26   forth in Section 4 (DURATION).
                                   27            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                   28

                                        12549865.1                                       10
                                                                          STIPULATED PROTECTIVE ORDER
                                    1

                                    2   Dated:       January 3, 2019         Allison C. Eckstrom
                                                                             Christopher J. Archibald
                                    3
                                                                             Michael E. Olsen
                                    4                                        BRYAN CAVE LEIGHTON PAISNER LLP

                                    5

                                    6                                        By:    /s/ Christopher J. Archibald
                                                                                        Christopher J. Archibald
                                    7                                                   Attorneys for Defendant Walgreen Co.
                                    8

                                    9

                                   10   Dated:       January 3, 2019         Chiharu Sekino
                                                                             James C. Shah
BRYAN CAVE LEIGHTON PAISNER LLP
3161 MICHELSON DRIVE, SUITE 1500




                                   11                                        SHEPHERD FINKELMAN MILLER & SHAH, LLP
     IRVINE, CA 92612-4414




                                   12

                                   13
                                                                             By:    /s/ James C. Shah (as authorized on
                                   14                                               March 11, 2019
                                                                                        James C. Shah
                                   15                                                   Attorneys for Plaintiffs and the Putative Class
                                   16

                                   17

                                   18
                                        Dated:       January 3, 2019         John F. Edgar
                                   19                                        Brendan McNeal
                                                                             EDGAR LAW FIRM LLC
                                   20

                                   21

                                   22                                        By:    /s/ John F. Edgar (as authorized on
                                                                                    March 11, 2019
                                   23                                                   John F. Edgar
                                                                                        Attorneys for Plaintiffs and the Putative Class
                                   24

                                   25

                                   26
                                   27

                                   28

                                        12549865.1                                 11
                                                                       STIPULATED PROTECTIVE ORDER
                                    1                                                    ORDER
                                    2            Pursuant to the parties’ stipulation, IT IS SO ORDERED.
                                    3            IT IS FURTHER ORDERED THAT:
                                    4            1. Requests to seal documents shall be made by motion before the same judge who will
                                    5   decide the matter related to that request to seal.
                                    6            2. The designation of documents (including transcripts of testimony) as confidential
                                    7   pursuant to this order does not automatically entitle the parties to file such a document with the
                                    8   court under seal. Parties are advised that any request to seal documents in this district is governed
                                    9   by Local Rule 141. In brief, Local Rule 141 provides that documents may only be sealed by a
                                   10   written order of the court after a specific request to seal has been made. L.R. 141(a). However, a
BRYAN CAVE LEIGHTON PAISNER LLP
3161 MICHELSON DRIVE, SUITE 1500




                                   11   mere request to seal is not enough under the local rules. In particular, Local Rule 141(b) requires
     IRVINE, CA 92612-4414




                                   12   that “[t]he ‘Request to Seal Documents’ shall set forth the statutory or other authority for sealing,
                                   13   the requested duration, the identity, by name or category, of persons to be permitted access to the
                                   14   document, and all relevant information.” L.R. 141(b).
                                   15            3. A request to seal material must normally meet the high threshold of showing that
                                   16   “compelling reasons” support secrecy; however, where the material is, at most, “tangentially
                                   17   related” to the merits of a case, the request to seal may be granted on a showing of “good cause.”
                                   18   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016); Kamakana
                                   19   v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).
                                   20            4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of
                                   21   certain documents, at any court hearing or trial – such determinations will only be made by the
                                   22   court at the hearing or trial, or upon an appropriate motion.
                                   23            5. With respect to motions regarding any disputes concerning this protective order which
                                   24   the parties cannot informally resolve, the parties shall follow the procedures outlined in Local
                                   25   Rule 251. Absent a showing of good cause, the court will not hear discovery disputes on an ex
                                   26   parte basis or on shortened time.
                                   27            6. The parties may not modify the terms of this Protective Order without the court’s
                                   28   approval. If the parties agree to a potential modification, they shall submit a stipulation and

                                        12549865.1                                           12
                                                                            STIPULATED PROTECTIVE ORDER
                                    1   proposed order for the court’s consideration.
                                    2            7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement
                                    3   of the terms of this Protective Order after the action is terminated.
                                    4            8. Any provision in the parties’ stipulation that is in conflict with anything in this order is
                                    5   hereby DISAPPROVED.
                                    6   Dated: March 20, 2019
                                    7

                                    8

                                    9

                                   10
BRYAN CAVE LEIGHTON PAISNER LLP
3161 MICHELSON DRIVE, SUITE 1500




                                   11
     IRVINE, CA 92612-4414




                                   12

                                   13

                                   14

                                   15

                                   16

                                   17

                                   18
                                   19

                                   20

                                   21

                                   22   DLB:6
                                        DB\orders\orders.civil\caves2910.stip.prot.ord
                                   23

                                   24

                                   25

                                   26
                                   27

                                   28

                                        12549865.1                                         13
                                                                               STIPULATED PROTECTIVE ORDER
                                    1                                                  EXHIBIT A
                                    2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                    3   I, _____________________________ [print or type full name], of _________________ [print or
                                    4   type full address], declare under penalty of perjury that I have read in its entirety and understand the
                                    5   Stipulated Protective Order that was issued by the United States District Court for the Northern
                                    6   District of California on [date] in the case of Caves et al. v. Walgreen Co. et al., Case No. 2:18-cv-
                                    7   02910-MCE-DB. I agree to comply with and to be bound by all the terms of this Stipulated
                                    8   Protective Order and I understand and acknowledge that failure to so comply could expose me to
                                    9   sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in
                                   10   any manner any information or item that is subject to this Stipulated Protective Order to any person
BRYAN CAVE LEIGHTON PAISNER LLP
3161 MICHELSON DRIVE, SUITE 1500




                                   11   or entity except in strict compliance with the provisions of this Order.
     IRVINE, CA 92612-4414




                                   12            I further agree to submit to the jurisdiction of the United States District Court for the Northern
                                   13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even
                                   14   if such enforcement proceedings occur after termination of this action.
                                   15            I hereby appoint __________________________ [print or type full name] of
                                   16   _______________________________________ [print or type full address and telephone number]
                                   17   as my California agent for service of process in connection with this action or any proceedings
                                   18   related to enforcement of this Stipulated Protective Order.
                                   19

                                   20   Date: ______________________________________
                                   21

                                   22   City and State where sworn and signed: _________________________________
                                   23

                                   24   Printed name: _______________________________
                                   25

                                   26   Signature: __________________________________
                                   27

                                   28

                                        12549865.1                                         14
                                                                            STIPULATED PROTECTIVE ORDER
